DETAILED ACTION
Claims 1-4 are presented for examination. 
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/813,090, filed March 9, 2020 (now abandoned), which is a continuation of U.S. Patent Application No. 16/542,748, filed August 16, 2019 (now abandoned), which is a continuation of U.S. Patent Application No. 16/007,664, filed June 13, 2018 (now abandoned), which is a continuation of U.S. Patent Application No. 14/910,996, filed February 8, 2016 (now abandoned), which is a National Stage (371) entry of PCT Application No. PCT/US2014/056800, filed September 22, 2014, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 61/881,343, filed September 23, 2013.
Applicant’s Information Disclosure Statement (IDS) filed October 8, 2020 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references. 

Interpretation of the Claims for Examination
	Applicant’s instant claim 1 recites “[a] compound described herein, or a hydrate, solvate or salt thereof”, but fails to clearly, precisely and deliberately set forth the exact scope of compounds “described herein” – ostensibly in the as-filed specification – that he intends to be circumscribed by the instant claims. Dependent claims 2-4 are similarly unclear, as they provide no further clarification of the compound (or compounds) that are actually circumscribed by the claims and, therefore, propagate the ambiguity of instant claim 1. In the absence of such clarity, examination of the instant claims will proceed based upon the compound 4-(1-hydroxy-1,3-dihydrobenzo[c][1,2]oxaborol-5-ylsulfinyl)benzonitrile, which is disclosed at p.44 of the originally filed specification (and, thus, constitutes “[a] compound described herein” as recited in l.1 of instant claim 1) and has the chemical structure 
    PNG
    media_image1.png
    76
    151
    media_image1.png
    Greyscale
. 

	MPEP §608.01(n) specifically states that “a multiple dependent claim is a dependent claim which refers back in the alternative to more than one preceding independent or dependent claim. 35 U.S.C. 112(e) authorizes multiple dependent claims in applications as long as they are in the alternative form (e.g., “A machine according to claims 3 or 4, further comprising ---“). Cumulative claiming (e.g., “A machine according to claims 3 and 4, further comprising ---“) is not permitted.” Exemplary acceptable multiple dependent claim wording is provided in MPEP §608.01(n)(I)(A), in addition to exemplary unacceptable multiple dependent claim wording, to provide further clarification. 
	Although it is noted that Applicant’s language “of a preceding claim” is not expressly provided for in MPEP §608.01(n)(I)(A) as being acceptable multiple dependent claim wording, it is noted that the instant claims provide for only two claims “preceding” instant claim 3, and the use of the singular term “a preceding claim” appears to constitute a reference to only one of the two preceding claims. As such, Applicant’s claim 3 does not clearly employ cumulative claiming, as prohibited by MPEP §608.01(n) and, as such, appears to refer to the preceding claims as alternatives, thereby satisfying the requirements of 37 C.F.R. §1.75(c) and MPEP §608.01(n). 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 2, Applicant recites “[a] pharmaceutical composition” that comprises “the compound of claim 1”, but since claim 1 fails to clearly set forth what compounds are actually circumscribed by the claim, it is additionally unclear what compound(s) is intended to be incorporated into the pharmaceutical composition as claimed. Clarification is required. 
In claim 3, Applicant recites “[a] method of treating a condition in an animal” via “administering a compound or pharmaceutical formulation of a preceding claim to the animal, thereby treating the condition in the animal”, but it is unclear if the animal that receives the recited administration step is, in fact, in need of treatment or is simply any animal. Clarification is required. 
As claim 4 propagates these same points of ambiguity and does not provide any further clarification thereof, it must also be rejected on the same grounds. 
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Patent Application Publication No. 2007/0286822 A1; 2007) in view of Silverman (“The Organic Chemistry of Drug Design and Drug Action”, Section 2, p.29-32, 2004).
Sanders et al. teaches boron-containing compounds useful in the treatment of microorganisms located in the oral cavities of animals, particularly for the treatment of periodontal disease when administered to an animal in a therapeutically effective amount, wherein the animal is a human, dog, cat, etc. (p.8, para.[0064]; p.42, para.[0238]). Sanders et al. teaches that the boron-containing compound is any one of the exemplified structures, such as formula (Ia), which has the structure 
    PNG
    media_image2.png
    111
    139
    media_image2.png
    Greyscale
, wherein R1a is, e.g., H, a negative charge, a salt counterion, etc., R3a and R4a are each independently selected from H, methyl, ethyl, etc. (noting also that an exemplary embodiment allows for both R3a and R4a to each be H), and each R9a, R10a, R11a and R12a is, e.g., H, substituted or unsubstituted benzyl, substituted or unsubstituted phenyl, substituted or unsubstituted phenylsulfonyl, etc. 
    PNG
    media_image3.png
    104
    132
    media_image3.png
    Greyscale
and formula (Id) that has the structure 
    PNG
    media_image4.png
    100
    140
    media_image4.png
    Greyscale
(p.13, para.[0105]). Sanders et al. describes particular exemplary embodiments of the disclosed boronic ester structure, including the compound 6-(4-chlorophenylsulfinyl)benzo[c][1,2]oxaborole-1(3H)-ol (Compound C89), which has the structure 
    PNG
    media_image5.png
    87
    193
    media_image5.png
    Greyscale
(col.2, p.21; p.55, para.[0426]-[0427]). Sanders et al. teaches that the boron-containing compounds are suitably formulated into an oral care composition comprising one of the compounds (such as in the form of, e.g., a liquid solution, dentifrice, tooth whitener, chewing gum, wafer, toothpaste, mouth rinse, etc.), which may further include a carrier, such as a diluent, abrasive, surfactant, pH modifying agent, thickening agent, etc. (p.37, para.[0192]-[0193]; p.38, para.[0202]-[0203]). 
Sanders et al. teaches an exemplary species that differs from the instantly claimed compound only insofar as it exhibits 4-chloro substitution on the terminal phenyl ring instead of 4-cyano as claimed, and exhibits the substituted phenylsulfonyl moiety at the 6-position of the benzoxaborole ring, instead of the 5-position as claimed (claim 1). 
Silverman et al. teaches that halogens and cyano are bioisosteric equivalents that may be substituted for one another and preserve the therapeutic functionality of the compound (Table 2.3, p.31).
A person of ordinary skill in the art at the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting 4-cyano for 4-chloro at the terminal phenyl group of the exemplified compound 6-(4-chlorophenylsulfinyl)benzo[c][1,2]oxaborole-1(3H)-ol because Silverman teaches that halogens (including chlorine) and cyano were bioisosteric equivalents prima facie obvious to make such a substitution because it was well-known in the art that the halogen chlorine and cyano were substituted one for the other in medicinal chemistry with the reasonable expectation of preserving the therapeutic functionality of the compound. In addition, the ordinarily skilled artisan would have been motivated by the reasonable expectation that compounds similar in structure (such as those of Sanders et al. and those of the instant claims) have similar properties and that it was generally accepted in the art that compounds of sufficiently close or homologous structure possess similar pharmacologic properties. MPEP §2144.09. It would, therefore, have been prima facie obvious to the ordinarily skilled artisan before the effective filing date of the instant invention to modify the compound exemplified in Sanders et al. to substitute 4-chloro at the terminal phenyl group with a 4-cyano group to arrive at a compound substantially identical to the structure instantly claimed. 
The skilled artisan would have also recognized that the substitution of the benzoxaborole ring with the substituted phenylsulfonyl group would have been suitably positioned either at the 6-position (as in Sanders’ exemplified compound 6-(4-chlorophenylsulfinyl)benzo[c][1,2]oxaborole-1(3H)-ol) or at the 5-position (as instantly claimed), as Sanders et al. expressly teaches substructures of the generic formula (Ia) in which the substitution of the benzoxaborole ring with a single non-H substituent was effectively located either at the 5-position (as in formula (Ic)) or at the 6-position (as in formula (Id)) and, thus, was effectively interchangeable at these positions. This interchangeability is further evidenced by the fact that formula (Ia) provides for the same substitutions at position 5 (R10a) as position 6 (R11a), documenting that the same substitutions may be effectively made at either position. Given this interchangeability of substitution at positions 5 and 6 of the benzoxaborole ring in formulas (Ia), (Ic) and (Id), and further given that Sanders’ exemplified compound 6-(4-chlorophenylsulfinyl)benzo[c][1,2]oxaborole-1(3H)-ol constitutes a compound of disclosed formula (Ia) and (Id) in Sanders et al., a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to modify the phenylsulfonyl substitution of the benzoxaborole ring of this exemplified compound from the 6-position to the 5-position with at least a reasonable expectation of success in preserving the therapeutic functionality of the compound. Note, further, that MPEP §2144.09(II) explicitly states that “[c]ompounds which are In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977)).
In the instant case, Sanders’ exemplified compound constitutes a position isomer of the instantly claimed compound with regard to the substitution at the 6-position of the benzoxaborole ring, instead of the 5-position as instantly claimed. However, in view of Sanders' teachings evidencing the interchangeability of substitution at the 5- or 6-positions of this benzoxaborole ring, and further in view of the fact that position isomers are generally prima facie obvious in view of the close structural similarity predicting similar properties, the instantly claimed compound is prima facie obvious over Sanders’ exemplified compound 6-(4-chlorophenylsulfinyl)benzo[c][1,2]oxaborole-1(3H)-ol in view of Sanders’ teachings taken further in view of the teachings of Silverman. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Rejection of claims 1-4 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
This is a continuation of Applicant's earlier U.S. Patent Application No. 16/813,090.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 30, 2021